LOGO [g45260img01.jpg]

Exhibit 10(e)(18)

 

   

Award Summary

Executive Long-Term Incentive

Program Grant (Officers)

«First Name» «Last Name»

Date of Agreement and Award: «Grant Date»

 

 

 

Approved Value:      «Approved Value»

 

 

 

Performance Shares     Number of Performance Shares:     «# Performance Shares»

Vesting Date of All Performance Shares Earned:

- on «3 yrs. from grant date»

Performance Shares Earned if Annual Target Performance is Achieved:

- 1/3 of grant on: «one, two and three yrs. from grant date»

Performance Shares Earned if Three-Year Cumulative Performance between

Threshold and Maximum is Achieved:

- 25% - 150% of grant (net of shares earned for Annual Achievement) on «3 yrs.
from grant date»

Automatic Deferral: If the deduction for delivery of shares would be limited by
section 162(m) of the Internal Revenue Code (“Code”), shares will automatically
be deferred until the Committee reasonably believes that the deduction will no
longer be limited by section 162(m), unless otherwise required or permitted
under Code section 409A. Notwithstanding the above, in no event shall shares of
Common Stock be delivered prior to the Vesting Date set forth above.

 

 

*Notwithstanding the above, at the Company’s discretion, Employee may
irrevocably elect, on or before June 30, 2008, to defer receipt of Common Stock
in connection with Performance Shares in the manner described to the Employee in
writing in the Deferral Form.

*Performance measures which may include, but are not limited to, continuous
service with the Company, achievement of specific business objectives, and other
measurements of individual, business unit or Company performance shall be
determined by the Committee in its sole discretion.

XEROX CONFIDENTIAL